Election/Restrictions

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
          Group I, claim(s) 1-12, drawn to a method for prognosing chronic kidney disease.
          Group II, claim(s) 13-24, drawn to a method for determining progression of chronic kidney disease.
           The inventions listed as groups I-II do not relate to a single general inventive Concept under PCT Rule 13.1 because, under PCT Rule 13.2 they lack the same or corresponding special technical features for the following reasons.  Group I is directed to a method for prognosing chronic kidney disease whereas Group II is directed to a method for determining progression of chronic kidney disease.  Group I requires the detection of Fructose-bisphosphatealdolase A and Group II does not require this limitation.  Group II requires the detection of such markers as Cystatin-C and Caspase-14 and Group I does not require these markers.  Therefore, there are two different methods with different purposes, different method steps and different outcomes.  Under Rule 13  Applicant is entitled to one product, one method of making and one method of using. 
                      Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Election of Species
            This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Testing technique (see claims 1 and 13).
 Mass spectrometry
Antibody method
Nucleic acid
Aptamer method
Immunoassay
ELISA
Immunoprecipitation
SISCAPA
Western blot

 
Reference sample (elect one of the following; see claims 5-7, 10-12, 17-19, 22-24)
Obtained from control subject, wherein the control subject does not have chronic kidney disease (as recited in claims 5, 10,17 and 22)
Obtained from the subject before the subject is treated for chronic kidney disease (as recited in claims 6, 11, 18 and 23)
Is from a subject that has been successfully threated for chronic kidney disease (as recited in claims 7, 12, 19 and 24)

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are generic.

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A)	all alternatives have a common property or activity; AND

	(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

	(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  


In the instant case, the testing techniques are not regarded as being of similar nature because each technique is completely different in practice. For example nucleic acid assays require different reagents and different method steps than that of antibody, immunoassays, elisa etc.  Further, the different techniques detect different substance such as a nucleic acid technique detects nucleic acids and immunoassay may detect proteins, peptides, chemicals drugs etc. 
Also, the different reference samples are from different subjects, different times or under different circumstances and one reference sample may not be applicable to all methods.
In particular, no significant structural element can be readily ascertained and thus no special technical feature can be determined. Lack of unity exists between all of the testing techniques and the reference samples.	 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
          Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641